IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL              :   No. 2439 Disciplinary Docket No. 3
                                            :
                      Petitioner            :   Board File No. C3-17-551
                                            :
                 v.                         :   Attorney Reg. No. 307279
                                            :
MEGAN ANNE KERRIGAN,                        :   (Dauphin County)
                                            :
                      Respondent            :



                                         ORDER


PER CURIAM


       AND NOW, this 31st day of January, 2018, in the absence of a response to this

Court’s Rule to Show Cause why Respondent should not be placed on temporary

suspension, the Rule is made absolute. It is provided that:

       1. Respondent is placed on temporary suspension until further definitive action

by this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Dauphin County shall

enter such orders as may be necessary to protect the rights of Respondent’s clients or

fiduciary entities with which she is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.
       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6), are specifically preserved.

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.